Citation Nr: 1135769	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for anemia, to include as secondary to service-connected gastroesophageal reflux disease.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1965 to July 1967 and from July 1976 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has anemia, secondary to gastroesophageal reflux disease, and erectile dysfunction, secondary to hypertension.  In a January 2008 substantive appeal, the appellant stated that his doctor had placed statements into his medical records at the VA Medical Center in Kansas City, Missouri which should support his contentions.  He stated that he did not think these expert opinions had been given their due weight in deciding his claims.  The claims file contains the appellant's VA treatment records from December 2005 to December 2006, and from March 2007 to November 2007.  As the appellant's substantive appeal was dated in January 2008, two months following the last VA treatment record in the claims file, and he stated that his doctors had placed statements in his records which support his contentions, potentially relevant VA treatment records have not been associated with the claims file.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the Board requests the appellant's VA treatment records from November 2007 to present.  

The appellant was evaluated at a VA examination in February 2007.  The VA examiner opined that although the appellant had hypertension, and that can contribute to some degree of erectile dysfunction, he could not say that the Veteran's erectile dysfunction was solely because of his hypertension.  Thus, the VA examiner found that it was less likely than not that the appellant's erectile dysfunction was caused by or a result of his hypertension.  Service connection may be granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Although the VA examiner indicated that the appellant's service-connected hypertension can contribute to erectile dysfunction, he did not provide an opinion as to whether the appellant's hypertension chronically aggravated the erectile dysfunction.  Consequently, the February 2007 VA examination is inadequate in regard to the appellant's claim for entitlement to service connection for erectile dysfunction.  

The February 2007 VA examination report further reflects that the appellant did not have a diagnosis of anemia.  However, the February 2007 VA examiner noted that the claims file was not available for review.  The appellant reported that the date of onset of his anemia was September 2006.  The appellant's VA treatment records indicate that the appellant had received treatment for a vitamin B-12 deficiency in September 2006.  Thus, the evidence indicates the appellant's references to anemia may refer to the vitamin B-12 deficiency.  The Board notes that a B-12 deficiency constitutes a laboratory finding and is not a disease or disability under VA law and regulations.  Nevertheless, as the VA examiner did not have access to the claims file, including the appellant's VA treatment records, the February 2007 VA examination is also inadequate in regard to the appellant's claim for entitlement to service connection for anemia.  

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the claim must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from November 2007 to present, to include records from the Kansas City, Missouri, VA Medical Center.  If no records are available, the claims folder must indicate this fact.

2.  After any VA treatment records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the following:

* Whether the appellant has a current diagnosis of anemia.  If the appellant has anemia, the VA examiner should provide an opinion as to whether it is at least as likely as not that the anemia is: (1) proximately due to or the result of service-connected gastroesophageal reflux disease or (2) aggravated by service-connected gastroesophageal reflux disease.

* Whether it is at least as likely as not that the appellant's erectile dysfunction is: (1) proximately due to or the result of service-connected hypertension, or (2) aggravated by service-connected hypertension.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for anemia, to include as secondary to gastroesophageal reflux disease, and entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


